Citation Nr: 1707787	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to referral for consideration of an extra-schedular rating for right knee disabilities pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1994 to December 1994, September 2000 to February 2001, June 2001 to August 2001, August 2001 to April 2002, March 2004 to August 2004, August 2004 to February 2006, and September 2007 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. Specifically, in a November 2006 rating decision, the RO, in pertinent part, granted service connection for patellofemoral syndrome of the right knee, status post anterior cruciate ligament repair, and assigned a noncompensable rating for such disability, effective February 21, 2006.

Thereafter, in a March 2008 rating decision, the agency of original jurisdiction (AOJ) increased the rating for the Veteran's service-connected right knee disability to 10 percent, effective February 21, 2006.  Thereafter, an August 2011 rating decision awarded a separate 20 percent rating for right knee scars as of May 22, 2009.  Additionally, in a December 2012 rating decision, the AOJ awarded a separate 10 percent rating for instability as of April 19, 2012.  Furthermore, in an August 2014 rating decision, the AOJ recharacterized the Veteran's right knee disability as status post total right knee replacement and assigned a 100 percent rating as of January 20, 2014, and a 30 percent rating as of June 1, 2015, which effectively discontinued the previous ratings assigned for patellofemoral syndrome of the right knee, status post anterior cruciate ligament repair, and instability of the right knee.  

In February 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a video-conference hearing. A copy of the hearing transcript is associated with the record.

In February 2012 and February 2015, the Board remanded the Veteran's claims for increased ratings for his right knee disability for additional development.  Thereafter, in an April 2016 decision, the Board denied an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee, status post anterior cruciate ligament repair, prior to January 20, 2014; entitlement to an initial rating in excess of 20 percent as of May 22, 2009 for right knee scars; entitlement to a separate rating in excess of 10 percent for instability of the right knee as of April 19, 2012 and prior to January 20, 2014; entitlement to an initial rating in excess of 30 percent as of June 1, 2015, for status post right knee replacement. The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court). 

In November 2016, the Court granted the Veteran's and the Secretary of VA's (the parties) Joint Motion for Partial Remand (JMPR), which vacated and remanded the Board's April 2016 decision to allow the Board to provide adequate reasons and bases as to its denial of the referral for extra-schedular consideration for a right knee disability. The Veteran also abandoned his appeal of the Board's decision to the extent that it denied entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee, status post anterior cruciate ligament repair, prior to January 20, 2014; entitlement to an initial rating in excess of 20 percent as of May 22, 2009, for right knee scars; entitlement to a separate rating in excess of 10 percent for instability of the right knee as of April 19, 2012, and prior to January 20, 2014; and entitlement to an initial rating in excess of 30 percent as of June 1, 2015, for status post right knee replacement on a schedular basis.

The Board observes that subsequent to the June 2015 supplemental statement of the case, additional evidence, to include VA treatment records as well as a September 2015 VA examination relevant to the Veteran's right knee disability, has been received. Such evidence has not been considered by the AOJ; however, in March 2016, the Veteran's representative submitted a statement waiving AOJ review of the evidence. 38 C.F.R. § 20.130 (c) (2016). Therefore, the Board may properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Board incorporates by reference the findings and conclusions in the April 2016 decision with regard to VA's duties to notify and assist.

2. The Veteran's service-connected right knee disabilities do not result in symptoms not contemplated by the applicable rating criteria, to include the use of assistive devices. 


CONCLUSION OF LAW

The criteria for referral for consideration of an extra-schedular rating for right knee disabilities pursuant to 38 C.F.R. § 3.321 has not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the November 2016 JMPR was narrow in scope. Specifically, it moved the Court to vacate the Board's April 2016 decision only to the extent that it failed to provide an adequate statement of reasons or bases for why referral for consideration of an extra-schedular rating for right knee disabilities was not warranted. In this regard, the parties noted that the Board erred by failing to consider the Veteran's use of assistive devices or explain how such use was contemplated by the assigned schedular ratings, which did not expressly consider the use of assistive devices. 

Notably, the JMPR did not address or identify any errors in the Board's findings and conclusions pertaining to compliance with VA's duties to notify and assist pursuant to the VCAA. Furthermore, as mentioned above, the JMPR also stated that the appeal of the Board's decision as to its denial of entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee, status post anterior cruciate ligament repair, prior to January 20, 2014; entitlement to an initial rating in excess of 20 percent as of May 22, 2009, for right knee scars; entitlement to a separate rating in excess of 10 percent for instability of the right knee as of April 19, 2012, and prior to January 20, 2014; and entitlement to an initial rating in excess of 30 percent as of June 1, 2015, for status post right knee replacement, on a schedular basis was abandoned by the Veteran. 

The Veteran's representative who entered into the JMPR is an attorney in a law firm with extensive experience in VA litigation. "[W]hen an attorney agrees to a [JMPR] based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed." Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), (vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015). Since the time of the November 2016 JMPR, neither the Veteran nor his representative have presented any argument regarding any insufficiency in VA's compliance with the duties to notify and assist, or whether the Veteran is entitled to an increased rating for a right knee disability on a schedular basis. Under these circumstances, the Board herein incorporates the findings and conclusions as to compliance with VA's duties to notify and assist pursuant to the VCAA from the April 2016 decision and shall not further discuss those issues.

Based on the foregoing, and in the interest of administrative efficiency, the Board will proceed by addressing only that aspect of its April 2016 decision that the JMPR identified as inadequate. Id. In short, the only question presently on appeal is whether referral for consideration of an extra-schedular rating for right knee disabilities pursuant to 38 C.F.R. § 3.321 is warranted.

In this regard, an extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the first element of Thun outlined above, to warrant a referral for extra-schedular consideration, the Veteran's level of impairment due to his service-connected right knee disabilities must not be adequately contemplated by the currently assigned schedular ratings.  

Stemming from the Veteran's February 2006 claim, he has been assigned a 10 percent rating for patellofemoral syndrome of the right knee, status post anterior cruciate ligament repair, prior to January 20, 2014, which is evaluated pursuant to Diagnostic Code 5261; a 20 percent rating as of May 22, 2009, for right knee scars, which is evaluated pursuant to Diagnostic Code 7804; a 10 percent rating for instability of the right knee as of April 19, 2012 and prior to January 20, 2014, which is evaluated pursuant to Diagnostic Code 5257; and a 30 percent rating as of June 1, 2015, for status post right knee replacement, which is evaluated pursuant to Diagnostic Code 5055.

With regard to the Veteran's right knee scars, such are evaluated pursuant to Diagnostic Code 7804, which provides for a 10 percent rating where there are one or two scars that are unstable or painful, a 20 percent rating where there are three or four scars that are unstable or painful, and a 30 percent rating where there are five or more scars that are unstable or painful.  Upon a review of the evidence, such demonstrates that the Veteran has four scars related to his right knee surgeries and there is no indication that such are manifested by symptoms other than pain.  Therefore, the Board finds that the symptoms, and resulting impairment, associated with the Veteran's right knee scars are fully contemplated by the applicable rating criteria.

With regard to the Diagnostic Codes assigned for musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). In Mitchell v. Shinseki, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.

The Veteran's right knee disabilities were rated pursuant to Diagnostic Codes 5055, 5261, and 5257. Under Diagnostic Code 5055, for one year following implantation of knee prosthesis for a service-connected knee disability, a 100 percent rating is assigned. Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned. When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees. A 10 percent evaluation requires extension limited to 10 degrees. A 20 percent evaluation is warranted where extension is limited to 15 degrees. A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees. For a 40 percent evaluation, extension must be limited to 30 degrees. Finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.

Lastly, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability. A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just." See 38 C.F.R. § 4.6. It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Based on the symptoms the Veteran reported experiencing during the course of the appeal, to include his use of assistive devices, the Board finds that the first prong of the Thun analysis has not been satisfied as his reported symptoms, to include the resulting functional impairment, are reasonably described by the rating criteria associated with the Diagnostic Codes assigned to the musculoskeletal aspect of his right knee disabilities.

In this regard, in a January 2017 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran's use of assistive devices, such as a wheelchair and knee brace, reported by the Veteran during examinations and treatment, was not adequately contemplated by the currently assigned rating criteria. Specifically, during the February 2011 hearing, the Veteran testified that he used a cane and wore a knee brace constantly for support because his knees have not been stable and he has had issues with his knees giving out that resulted in falls. He further stated that he needed a knee brace and cane to climb stairs and did not do recreational activities due to his right knee. Moreover, during an April 2012 VA examination, it was noted that the Veteran regularly used a wheelchair and crutches. On a June 2012 VA examination, it was noted that the Veteran constantly used crutches as an assistive device. Furthermore, during VA examinations in November 2012 and September 2015, the examiner noted that the Veteran constantly used a cane and a knee brace as assistive devices. On the September 2015 examination, it was also noted that the Veteran had difficulty climbing, walking, and standing for long periods of time. 

While the use of an assistive device, such as a wheelchair or a cane, is not specifically listed in the rating criteria for evaluating the Veteran's right knee disabilities, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability. For instance, a cane is provided to normalize an abnormal gait that may be limited by instability in the joint, pain, weakness, or decreased endurance. Furthermore, the use of an assistive device is not a symptom of the Veteran's right knee disability; rather, it is utilized as a result of such symptoms. In this regard, the Veteran uses an assistive device due to pain, weakness, and instability in his right knee, but such are symptoms that are specifically contemplated by the schedular rating criteria. Specifically, as previously discussed, pain and weakness are contemplated as they cause functional loss, to include limitation of motion as contemplated by Diagnostic Code 5261.  Furthermore, Diagnostic Code 5257 explicitly considers lateral instability.  Moreover, following the Veteran's total knee replacement, he has been rated pursuant to Diagnostic Code 5055, which contemplates residuals of such surgery, which may include weakness, pain, and limitation of motion. The same is true with limitations as to walking, climbing, or standing. The Veteran has difficulty standing and walking because of an increase in pain. As such, even though the Veteran does use assistive devices, and has trouble with walking and standing, the schedular rating criteria reasonably describe his symptomatology. 

Therefore, the Board finds that the symptoms of the Veteran's right knee disabilities that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses the Veteran's functional limitations. See 38 C.F.R. §§ 4.40, 4.45, 4.59. The Board has fully considered the regular and constant use of assistive devices in the Veteran's case as it relates to the symptomatology and functional independence associated with his right knee disabilities, but finds that the use of such devices does not create an exceptional disability picture such that the rating criteria are inadequate. Consequently, the symptoms associated with the Veteran's right knee disability are not shown to cause any impairment that is not already contemplated by the rating criteria.

Furthermore, while not obligated to reach the second prong of Thun, supra, as the Board has determined that the first prong is not met, the Board observes that the evidence fails to show that the Veteran's right knee disabilities result in marked interference with employment and/or frequent periods of hospitalizations.

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495. The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun, supra.; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008). In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board notes that the November 2016 JMPR found no error in the April 2016 decision with regard to the Board's determination that a total disability rating based on individual unemployability due to a service-connected disability (TDIU) had not been raised by the Veteran or the record. However, for the sake of completeness, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. In this regard, there is no indication that the Veteran's service-connected right knee disability renders him unemployable. Therefore, the issue of entitlement to a TDIU is not raised in the instant appeal and further consideration of such is not necessary.

For the foregoing reasons, the Board finds that entitlement to referral for consideration of an extra-schedular rating for right knee disabilities pursuant to 38 C.F.R. § 3.321 is not warranted. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER 

Referral for consideration of an extra-schedular rating for right knee disabilities pursuant to 38 C.F.R. § 3.321 is not warranted; the appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


